United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1550
                                   ___________

Paul A. Culbreath,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Carl Dwayne Plumlee,                    *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: February 28, 2006
                                Filed: March 3, 2006 (corrected 3/13/06)
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Paul Culbreath appeals the district court’s1 adverse grant of summary judgment
in his civil action against Carl Dwayne Plumlee. Having carefully reviewed the
record, see Madewell v. Downs, 68 F.3d 1030, 1036 (8th Cir. 1995) (de novo standard
of review), we agree with the district court that Culbreath’s allegations were either
time-barred or meritless, for the reasons explained in the district court’s opinion.
Accordingly, we affirm. See 8th Cir. R. 47B.



      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.